Myrick, J., dissenting:
This is an appeal from an order setting aside a tract of land as a homestead. The tract contains about eleven hundred acres. The declaration was filed April 29, 1867, and in it the premises claimed were bounded as follows: On the north by Ranchería Creek; on the east by the ranches of Robert Stubblefield and Paddy Adams; on the south by what is known as Redwood Mountains; and on the west by Camp Creek. At that time the lands were Government lands of the United States. The findings of the Court are: That there were no definite or certain landmarks or boundaries dividing the lands of Ornbaum from the lands of the other persons named in the declaration except a mountain on one side about half a mile wide; that of the lands described in the declara*460tion about three or four hundred acres were inclosed by a fence, in which inclosure was the dwelling-house of Ornbaum; that several hundred acres of the land claimed was uninclosed public land of the United States, with no visible boundaries except as above stated; that the only right, title, interest, or possession which Ornbaum had in the uninclosed land at the time of the declaration was that he had some cattle, horses, and live stock running and grazing thereon with the live stock of all other persons who chose to occupy the land in the same manner; that the neighbors who grazed the uninclosed land in common with Ornbaum recognized the land as his; that Ornbaum resided with his family within the inclosure, and that no other person resided within the exterior boundaries of the land described; that about 1875 some three or more persons took up pre-emption claims of one hundred and sixty acres each within said boundaries and occupied the same, with permission of Ornbaum, he being a witness for each at the land office, proved up the claims, and obtained title from the United States, which title Ornbaum thereafter became invested with, and that the entire tract does not exceed in value five thousand dollars. Upon these findings of fact; the Court, as conclusion of law, found “ that the said John S. Ornbaum had an actual possession of the land described in said declaration of homestead at the time said declaration was made and filed;” and thereupon the Court made its decree setting apart the entire premises as a homestead.
I think this was error. According to the findings of fact, Ornbaum was in possession of the inclosed premises only; he had not such possession of the uninclosed land as was requisite for a homestead. (Act of April 28, 1860; Stats. 1860, p. 311.) His neighbors were as much in possession as he; and each of them could with equal force have filed a declaration. The object of the law in protecting a homestead is, not to afford a place for carrying on business, whether stock-raising, carpentering, hotel-keeping, merchandising, or any other; the object is to afford a home, a residence for the family, and Ornbaum had by his inclosures ascertained and determined how much he deemed necessary or convenient for that purpose. It may be very convenient for stock-raising to have a tract of one thousand one hundred acres, but it does not ap*461pear that the claimant has placed himself in such a position as to have the whole tract set apart as a homestead. There may he cases where the claim may include lands not actually inclosed; for example, where the house is upon a portion of a well-defined lot in a town or city, or, where a party has title to a tract, a portion only of which is inclosed; or where the uninclosed lands are being cultivated; but I do not think the case at bar parallel with such cases. (Gregg v. Bostwick, 83 Cal. 220.)
The proofs required to be made by the parties who, in 1875, took up pre-emption claims of one hundred and sixty acres each within the boundaries (which proofs Ornbaum joined in making, and which pre-emptions were had with his consent), were entirely inconsistent with the theory that he (Ornbaum) was in possession. He could not have been in possession and yet have truthfully aided those parties in acquiring pre-emption rights. It is true the pre-emptions were had after he filed his declaration, but he had no other or further possession, at the one time than at the other.
Upon the facts as found by the Court below the judgment should be reversed and the cause remanded for further proceedings ; the homestead to be limited to the lands which were inclosed at the time of the filing of the declaration.